DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent Application Publication No. 2016/0144774, hereafter referred to as Alshalabi ‘774.  Alshalabi ‘774 discloses a system for providing improved visibility for a user in a space (figures 1-4), the system comprising: a mat 10 configured to support the user (supports the feet of a user and is capable of supporting a user when mat is placed outside the vehicle); one or more sensors 95 operably coupled to the mat (para. # 20); a plurality of lights (LED light chain is positioned in light channel 30, see para. # 19) operatively coupled to the mat and configured to illuminate at least a portion of the mat (para. # 19); and a controller 80 operably associated with the mat (para. # 19), the one or more sensors 95, and with the plurality of lights (para. #’s 19-22), the controller 80 being configured to selectively activate the plurality of lights based on a signal received from the one or more sensors 95 (para. numbers 19-22).
Regarding claim 2, the system of claim 1, wherein the one or more sensors, the plurality of lights, or the one or more sensors and the plurality of lights are physically coupled the mat (para. numbers 19-20).
Regarding claim 3, the system of claim 2, wherein the one or more sensors, the plurality of lights, or the one or more sensors and the plurality of lights are embedded in the mat (sensor 95 is secured within or embedded in mat, see para. # 20).
Regarding claim 4, the system of claim 1, wherein the plurality of lights (LED chain in light channel 30) is disposed on one or more peripheral edges of the mat (see figure 1 and para. # 19).
Regarding claim 5, the system of claim 1, wherein the plurality of lights comprises a first light comprising a first color and a second light comprising a second color, the first and the second color being different from one another (see para. # 19, LED chain has a plurality of different colors).
Regarding claim 6, the system of claim 1, wherein the plurality of lights comprises a first light that is static, when activated, and a second light that pulsates, when activated (see para. # 19, LED chain can produce, solid pattern, random pattern, blinking pattern etc.)
Regarding claim 7, the system of claim 1, wherein the plurality of lights is configured to deactivate manually or automatically (para. #’s 19-20).
Regarding claim 8, the system of claim 1, wherein the one or more sensors is selected from the group consisting of: a passive infrared (PIR) sensor, an occupancy sensor, a proximity sensor, an acoustic sensor, an image recognition system, an infrared detector, a pressure sensitive floor tile (pressure tile switch, para. # 20), and a sensor that uses radio signals sent wirelessly between nearby devices.
Regarding claim 9, the system of claim 1, wherein the mat 10 comprises a soft density material (rubber material, para. # 18).
Regarding claim 10, the system of claim 1, further comprising a remote, an application loaded on a smart device, or a virtual assistant device operatively paired with the mat (see para. # 22, the illuminated mat can be controlled by a remote or a smartphone).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875